          Case 1:18-cv-00713-LGS Document 106 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :   ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, per the Order dated August 13, 2020, the parties were directed to attend a

second settlement conference. The parties were advised that if the case is not resolved following

settlement discussions, a briefing schedule for Defendant’s proposed motion for summary

judgment would be entered;

        WHEREAS, the Court has been informed that the parties were unable to reach a

settlement. It is hereby

        ORDERED that Defendant shall file its motion for summary judgment by September

23, 2020. Pro se plaintiff may oppose that motion by filing an opposition by October 21, 2020.

The Court understands that Plaintiff is not a lawyer and is not represented by a lawyer.

Therefore, the Court will apply the necessary legal analysis in deciding the motion, whether or

not Plaintiff chooses to oppose the motion. If Plaintiff decides to file an opposition, she should

state where she disagrees with the facts as stated by Defendant, providing evidence in support of

her position, or where she believes the law used by Defendant is wrong. If no opposition is

received by October 21, 2020, the Court will decide the motion based on any evidence

submitted by Defendant and the Court’s own analysis of the law. Defendant may file a reply
         Case 1:18-cv-00713-LGS Document 106 Filed 09/02/20 Page 2 of 2




within ten days after any opposition is filed. The parties shall comply with the Court’s

Individual Rules, Emergency Rules and Special Rules in Civil Pro Se Cases, including the

provisions on page limits, exhibits and courtesy copies. It is further

       ORDERED that Plaintiff is advised that because of the COVID-19 pandemic, she can

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are located at https://nysd.uscourts.gov/forms/instructions-filingdocuments-email.

Pro se parties who are unable to use email may submit documents by regular mail or in person at

a drop box at one of the designated courthouse locations in Manhattan (500 Pearl Street) or

White Plains (300 Quarropas Street). For more information, including instructions on this email

service for pro se parties, please visit the Court’s website at nysd.uscourts.gov.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.

Dated: September 2, 2020
       New York, New York




                                                  2
